

    




RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is entered into by and
between Hertz Global Holdings, Inc., a Delaware corporation (the “Company”), and
the Participant (defined hereafter) pursuant to the Amended and Restated Hertz
Global Holdings, Inc. 2016 Omnibus Incentive Plan, as amended from time to time
(the “Plan”), in combination with a 2020 Long Term Incentive Award Summary (or
applicable portion thereof) (the “Award Summary”). The Award Summary, which
identifies the person to whom the restricted stock units are granted (the
“Participant”) and specifies the date of grant of this Award (the “Grant Date”)
and other details of this Award, and the electronic acceptance of this
Agreement, are incorporated herein by reference.
1. Grant and Acceptance of Restricted Stock Units. The Company hereby evidences
and confirms its grant to the Participant, effective as of the Grant Date, of
the number of restricted stock units (the “Restricted Stock Units”) set forth on
the Award Summary and which shall be subject to the terms and conditions of the
Plan and this Agreement. This Agreement is subordinate to, and the terms and
conditions of the Restricted Stock Units granted hereunder are subject to, the
terms and conditions of the Plan, which are incorporated by reference herein. If
there is any inconsistency between the terms of this Agreement and the terms of
the Plan, except as expressly provided herein, the terms of the Plan shall
govern. If there is any inconsistency between the terms of this Agreement and
the terms of the Award Summary, the terms of this Agreement shall govern. Any
capitalized terms used herein without definition shall have the meanings set
forth in the Plan.
2.     Vesting of Restricted Stock Units.
(a)     Generally. Except as otherwise provided in this Section 2, the
Restriction Period applicable to the Restricted Stock Units shall lapse, if at
all, in equal one-third increments on the first, second and third anniversaries
of the Grant Date (each, a “Vesting Date”), subject to the continued employment
of the Participant by the Company or any Subsidiary thereof through the
applicable Vesting Date.
(b)     Termination of Employment.
(i)     Death, Disability or Retirement. If the Participant’s employment is
terminated due to death, Disability or Retirement, the Restriction Period shall
lapse immediately upon such termination with respect to a portion of the
Restricted Stock Units equal to the number of Restricted Stock Units that would
have vested on the next following Vesting Date (assuming the Participant’s




1
 
 
 




--------------------------------------------------------------------------------




employment had continued through such Vesting Date) multiplied by a fraction,
the numerator of which is the number of days elapsed since the Tranche Beginning
Date (as defined below), and the denominator of which is 365. Such Restricted
Stock Units shall be settled as provided in Section 3. Any Restricted Stock
Units still subject to restriction after giving effect to the preceding
sentences shall immediately be forfeited and canceled effective as of the date
of the Participant’s termination. The “Tranche Beginning Date” shall be (X) the
Grant Date, if the termination of employment occurs prior to the first Vesting
Date, or (Y) the most recent prior Vesting Date, if the termination of
employment occurs after the first Vesting Date.
(ii)     Any Other Reason. If the Participant’s employment terminates (whether
by the Participant or by the Company or a Subsidiary) for any reason other than
death, Disability or Retirement, any outstanding Restricted Stock Units shall
immediately be forfeited and canceled effective as of the date of the
Participant’s termination.
(c)     Change in Control.
(i)     In General. Subject to Section 2(c)(ii), in the event of a Change in
Control, the Restriction Period applicable to any outstanding Restricted Stock
Units shall lapse immediately prior to such Change in Control and shall be
settled as set forth in Section 3.
(ii)     Alternative Awards. Notwithstanding Section 2(c)(i), no cancellation,
termination, lapse of Restriction Period or settlement or other payment shall
occur with respect to the Restricted Stock Units if the Committee (as
constituted immediately prior to the Change in Control) reasonably determines,
in its sole discretion, prior to the Change in Control that the Restricted Stock
Units shall be honored or assumed or new rights substituted therefor by an
Alternative Award, in accordance with the terms of Section 9.2 of the Plan;
provided, however, notwithstanding anything in the Plan to the contrary, any
such Alternative Award shall vest in full if the Participant’s employment is
terminated by the Company without Cause within two years following a Change in
Control.
(d)     Committee Discretion. Notwithstanding anything contained in this
Agreement to the contrary, and subject to Section 8(g) of this Agreement and
Section 11.9 of the Plan, the Committee, in its sole discretion, may accelerate
the vesting with respect to any Restricted Stock Units under this Agreement, at
such times and upon such terms and conditions as the Committee, in its sole
discretion, shall determine.




2
 
 
 




--------------------------------------------------------------------------------




3.     Settlement. Subject to the following sentence, not later than the 30th
day following the date on which the lapse of the Restriction Period occurs with
respect to any Restricted Stock Units, the Company shall issue to the
Participant one share of Common Stock underlying each Restricted Stock Unit as
to which the Restriction Period has lapsed (or, if determined by the Committee,
in its sole discretion, cash equal to the Fair Market Value of such shares of
Common Stock or any combination of shares of Common Stock and cash having an
aggregate Fair Market Value equal to such number of shares of Common Stock).
Notwithstanding the preceding sentence, if the Restriction Period applicable to
any Restricted Stock Units which constitutes “deferred compensation” subject to
Code Section 409A lapses as a result of a Change in Control that does not
qualify as a “change in the ownership or effective control” of the Company or
“in the ownership of a substantial portion of the assets” of the Company within
the meaning of Section 409A of the Code, then the Company shall not settle such
Restricted Stock Units until the 30th day following the earlier of (i) the
Participant’s termination of employment and (ii) the originally scheduled
Vesting Date of such Restricted Stock Units. For the avoidance of doubt, the
preceding two sentences are subject to Section 8(g) of this Agreement and
Section 11.9 of the Plan. Upon issuance, such shares of Common Stock may be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated in
compliance with all applicable law, this Agreement and any other agreement to
which such shares are subject. The Participant’s settlement rights pursuant to
this Agreement shall be no greater than the right of any unsecured general
creditor of the Company.
4.     Forfeiture. Notwithstanding anything in the Plan or this Agreement to the
contrary, if, during the Covered Period, the Participant engages in Wrongful
Conduct, then any Restricted Stock Units for which the Restriction Period has
not then lapsed shall automatically be forfeited and cancelled effective as of
the date on which the Participant first engaged in such Wrongful Conduct. If the
Participant engages in Wrongful Conduct or if the Participant’s employment is
terminated for Cause, the Participant shall pay to the Company in cash any
Restriction-Based Financial Gain the Participant realized from the lapse of the
Restriction Period applicable to all or a portion of the Restricted Stock Units
with respect to which the Restriction Period lapsed within the Wrongful Conduct
Period. By entering into this Agreement, the Participant hereby consents to and
authorizes the Company and the Subsidiaries to deduct from any amounts payable
by such entities to the Participant any amounts the Participant owes to the
Company under this Section 4 to the extent permitted by law. This right of
set-off is in addition to any other remedies the Company may have against the
Participant for the Participant’s breach of this Section 4. The Participant’s
obligations under this Section 4 shall be cumulative of any similar obligations
the Participant has under the Plan, this Agreement, any Company policy, standard
or code or any clawback plan or policy (including, without limitation, the
Company’s Standards of Business Conduct), or any other agreement with the
Company




3
 
 
 




--------------------------------------------------------------------------------




or any Subsidiary, including, without limitation, an individual employment
agreement or restrictive covenant agreement.
5.     Effect of Financial Restatements. In addition to any actions under any
clawback policy or compensation recovery policy or such other similar policy of
the Company in effect from time to time, to the extent applicable, in the event
that the Participant commits misconduct, fraud or gross negligence (whether or
not such misconduct, fraud or gross negligence is deemed or could be deemed to
be an event constituting Cause) and as a result of, or in connection with, such
misconduct, fraud or gross negligence, the Company restates any of its financial
statements, then the Committee, in its sole discretion, may require any or all
of the following:
(a)     that the Participant forfeit some or all of the Restricted Stock Units
subject to this Agreement held by the Participant at the time of such
restatement,
(b)     that the Participant forfeit (or pay or return to the Company) some or
all of the cash or the shares of Common Stock held by the Participant at the
time of such restatement that had been received within the three-year period
prior to the date that the Company is required to prepare a financial
restatement in settlement of Restricted Stock Units subject to this Agreement,
and
(c)     that the Participant pay to the Company in cash all or a portion of the
proceeds that the Participant realized from the sale of shares of Common Stock
that had been received within the three-year period prior to the date that the
Company is required to prepare a financial restatement in settlement of any
Restricted Stock Units subject to this Agreement.
Notwithstanding the foregoing, in the event that the Committee, in its sole
discretion, determines that the rules and regulations implementing Section 954
of the Dodd-Frank Wall Street Reform and Consumer Protection Act require a
longer or different clawback time period than the three-year period contemplated
by Sections 5(b) and (c), or terms and conditions other than those reflected in
this Section 5, such three-year period shall be deemed extended (but not
reduced), and/or such other terms and conditions modified, to the extent
necessary to be consistent with such rules and regulations.
6.     Issuance of Shares.
(a)     Notwithstanding any other provision of this Agreement, the Participant
may not sell or transfer the shares of Common Stock acquired upon settlement of
the Restricted Stock Units except in compliance with all applicable laws and
regulations.




4
 
 
 




--------------------------------------------------------------------------------




(b)     The shares of Common Stock issued in settlement of the Restricted Stock
Units shall be registered in the Participant’s name, or, if applicable, in the
names of the Participant’s heirs or estate. In the Company’s discretion, such
shares may be issued either in certificated form or in uncertificated, book
entry form. The certificate or book entry account shall bear such restrictive
legends or restrictions as the Company, in its sole discretion, shall require.
If delivered in certificated form, the Company may deliver a share certificate
to the Participant or to the Participant’s designated broker on the
Participant’s behalf. If the Participant is deceased (or if Disabled and if
necessary) at the time that a delivery of share certificates is to be made, the
certificates shall be delivered to the Participant’s estate, executor,
administrator, legally authorized guardian or personal representative (as
applicable).
(c)     To the extent permitted by Section 409A of the Code, the grant of the
Restricted Stock Units and issuance of shares of Common Stock upon settlement of
the Restricted Stock Units shall be subject to and in compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities. No shares of Common Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the Restricted Stock
Units shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. To the extent permitted by Section 409A of the Code, as a condition to
the settlement of the Restricted Stock Units, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.
(d)     The Company shall not be required to issue fractional shares of Common
Stock upon settlement of the Restricted Stock Units.
(e)     To the extent permitted by Section 409A of the Code, the Company may
postpone the issuance and delivery of any shares of Common Stock provided for
under this Agreement for so long as the Company determines to be necessary or
advisable to satisfy the following: (1) the completion or amendment of any
registration of such shares or satisfaction of any exemption from registration
under any securities law, rule, or regulation; (2) compliance with any requests
for representations; and (3) receipt of proof satisfactory to the Company that a
person seeking such shares on the Participant’s behalf upon the Participant’s
Disability (if




5
 
 
 




--------------------------------------------------------------------------------




necessary), or upon the Participant’s estate’s behalf after the death of the
Participant, is appropriately authorized.
7.     Participant’s Rights with Respect to the Restricted Stock Units.
(a)     Restrictions on Transferability. The Restricted Stock Units granted
hereby may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated other than with the consent of the Company or by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death; provided that any such permitted transferee shall
acknowledge and agree in writing, in a form reasonably acceptable to the
Company, to be bound by the provisions of this Agreement and the Plan as if such
beneficiary or the estate were the Participant. Any attempt by the Participant,
directly or indirectly, to offer, transfer, sell, pledge, hypothecate or
otherwise dispose of any Restricted Stock Units or any interest therein or any
rights relating thereto without complying with the provisions of the Plan and
this Agreement, including this Section 7(a), shall be void and of no effect. The
Company shall not be required to recognize on its books any action taken in
contravention of these restrictions.
(b)     No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company with respect to any shares of Common Stock
corresponding to the Restricted Stock Units granted hereby unless and until
shares of Common Stock are issued to the Participant in respect thereof.
8.     Miscellaneous.
(a)     Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
(b)     Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Participant without the prior written consent of the other party,
for the avoidance of doubt, in the case of the Company, subject to Section 4.4
and Article IX of the Plan.
(c)     No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer




6
 
 
 




--------------------------------------------------------------------------------




upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries (regardless of whether such termination results in (i) the
failure of any Award to vest; (ii) the forfeiture of any unvested or vested
portion of any Award; and/or (iii) any other adverse effect on the individual’s
interests under the Plan). Nothing in the Plan or this Agreement shall confer on
the Participant the right to receive any future Awards under the Plan.
(d)     Notices. All notices and other communications required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Participant, as the case may
be, at the following addresses or to such other address as the Company or the
Participant, as the case may be, shall specify by notice to the other:
If to the Company, to it at:


Hertz Global Holdings, Inc.
8501 Williams Road
Estero, Florida 33928
Attention: General Counsel
Fax: (239) 301-6906


If to the Participant, to the Participant at his or her most recent address as
shown on the books and records of the Company or Subsidiary employing the
Participant.


All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.


(e)     Amendment. This Agreement may be amended from time to time by the
Committee in its sole discretion; provided, however, that this Agreement may not
be modified in a manner that would have a material adverse effect on the
Restricted Stock Units as determined in the sole discretion of the Committee,
except as provided in the Plan, or with the consent of the Participant. This
Agreement may not be amended, modified or supplemented orally.
(f)     Interpretation. The Committee shall have full power and sole discretion
to construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee




7
 
 
 




--------------------------------------------------------------------------------




under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.
(g)     Tax Withholding; Section 409A.
(i)     The Company shall have the right and power to deduct from all amounts
paid to the Participant in cash or shares (whether under the Plan or otherwise)
or to require the Participant to remit to the Company promptly upon notification
of the amount due, an amount (which may include shares of Common Stock) to
satisfy the minimum federal, state or local or foreign taxes or other
obligations required by law to be withheld with respect to the Restricted Stock
Units. No shares of Common Stock shall be issued unless and until arrangements
satisfactory to the Committee, in its sole discretion, shall have been made to
satisfy the statutory minimum withholding tax obligations applicable with
respect to such Restricted Stock Units. To the extent permitted by Section 409A
of the Code, the Company may defer payments of cash or issuance or delivery of
Common Stock until such requirements are satisfied. Without limiting the
generality of the foregoing, the Participant may elect to tender shares of
Common Stock (including shares of Common Stock issuable in respect of the
Restricted Stock Units) to satisfy, in whole or in part, the amount required to
be withheld (provided that such amount shall not be in excess of the minimum
amount required to satisfy the statutory withholding tax obligations).
(ii)     It is intended that the provisions of this Agreement comply with
Section 409A of the Code to the extent applicable, and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A and any similar
state or local law.
(h)     Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.
(i)     Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Restricted Stock
Units evidenced hereby, the Participant acknowledges: (i) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (ii) that the Award does not create any contractual or other right to
receive future grants of Awards; (iii) that participation in the Plan is
voluntary; (iv) that the value of the Restricted Stock Units is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service




8
 
 
 




--------------------------------------------------------------------------------




payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; and (v) that the future value of the Common Stock is unknown
and cannot be predicted with certainty.
(j)     Employee Data Privacy. The Participant authorizes any Affiliate of the
Company that employs the Participant or that otherwise has or lawfully obtains
personal data relating to the Participant to divulge or transfer such personal
data to the Company or to a third party, in each case in any jurisdiction, if
and to the extent appropriate in connection with this Agreement or the
administration of the Plan.
(k)     Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, the Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Restricted Stock Units via Company web site or other
electronic delivery.
(l)     Clawback or Compensation Recovery Policy. Without limiting any other
provision of this Agreement, and to the extent applicable, the Restricted Stock
Units granted hereunder shall be subject to any clawback policy or compensation
recovery policy or such other similar policy of the Company in effect from time
to time.
(m)     Company Rights. The existence of the Restricted Stock Units does not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, including that of
its Affiliates, or any merger or consolidation of the Company or any Affiliate,
or any issue of bonds, debentures, preferred or other stocks with preference
ahead of or convertible into, or otherwise affecting the Common Stock or the
rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company’s or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
(n)     Severability. If a court of competent jurisdiction determines that any
portion of this Agreement is in violation of any statute or public policy, then
only the portions of this Agreement which violate such statute or public policy
shall be stricken, and all portions of this Agreement which do not violate any
statute or public policy shall continue in full force and effect. Further, it is
the parties’ intent that any court order striking any portion of this Agreement
should modify the terms




9
 
 
 




--------------------------------------------------------------------------------




as narrowly as possible to give as much effect as possible to the intentions of
the parties’ under this Agreement.
(o)     Further Assurances. The Participant agrees to use his or her reasonable
and diligent best efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for the Participant’s benefit or to
cause the same to be fulfilled and to execute such further documents and other
papers and perform such further acts as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated herein.
(p)     Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
(q)     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
[Remainder of page intentionally left blank]








10
 
 
 


